          Case 1:19-cv-00986-RDM Document 22 Filed 08/02/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, et al.,

    Plaintiffs,
                                                    Civil Action No. 1:19-cv-986-RDM
    v.

 ELISABETH DEVOS, Secretary, U.S.
 Department of Education, et al.,

    Defendants.


               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION
         FOR EXTENSION OF TIME TO FILE REPLY TO MOTION TO DISMISS

         In light of defendants’ representation that they seek an extension until September 12, 2019,

to file their reply memorandum in support of their motion to dismiss in part due to defendants’

scheduling conflicts and scheduled leave during August, a situation of which plaintiffs were

unaware, plaintiffs do not object to defendants’ motion for an extension of time.



August 2, 2019                                       Respectfully submitted,

                                                     /s/ Nandan M. Joshi
                                                     Nandan M. Joshi
                                                     Allison M. Zieve
                                                     Public Citizen Litigation Group
                                                     1600 20th Street NW
                                                     Washington, DC 20009
                                                     (202) 588-1000

                                                     Counsel for Plaintiffs
